Title: Thomas Jefferson to Robert Walsh, 20 July 1818
From: Jefferson, Thomas
To: Walsh, Robert


          
            Dear Sir
            Monticello
July 20. 18.
          
          On my return from Poplar Forest the day before yesterday I found here your favor of the 6th with the two Nos of the Analectic magazine, for which I thank you. on learning that yourself and judge Cooper were to contribute to that work, I had determined to become a subscriber, and knowing of no one in this state who is authorised to recieve subscriptions to it, I will avail myself of this occasion of praying you to have my name set doubt down as I a subscriber. I have not yet had time to look over the Nos you were so kind as to send me, but know beforehand that I shall recieve pleasure & information from whatever comes from either yourself or Judge Cooper. still the plan of this work will not fill the void which is made by the discontinuance of the American register. I looked to that work to keep us up with the new advances of science in Europe.   The buildings for our Central college are going on with some spirit, and during the next week is the meeting of the Commissioners who are to report to the legislature whether it ought not to be adopted for the University; and of such a report I have little doubt. in that case I think we shall make it a place of note.   I am still to apologize for not returning your Grimm; and am constantly pressing it’s readers here to get thro’ it. in the hope I might save the risk of it’s return by stage I had written to M. Carey to know if a copy could be had there which could be delivered you at short hand; but he informs me no one can be had. your own therefore shall be returned with little further delay.   Accept the assurance of my friendly esteem & respect.
          Th: Jefferson
        